Citation Nr: 1023146	
Decision Date: 06/22/10    Archive Date: 07/01/10

DOCKET NO.  07-13 245A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether the appeal of the RO's December 2002 rating 
decision denying a rating higher than 30 percent for 
posttraumatic stress disorder (PTSD) was timely.

2.  Whether the appeal of the RO's December 2002 rating 
decision denying a compensable rating for hemorrhoids was 
timely.

3.  Whether the appeal of the RO's December 2002 rating 
decision denying service connection for hypertension was 
timely.

4.  Whether the appeal of the RO's December 2002 rating 
decision denying service connection for back condition was 
timely.

5.  Whether the appeal of the RO's December 2002 rating 
decision denying service connection for bilateral elbow 
injuries with carpal tunnel syndrome was timely.

6.  Whether the appeal of the RO's December 2002 rating 
decision denying service connection for fungus condition of 
the right leg and foot was timely.

7.  Whether the appeal of the RO's December 2002 rating 
decision denying service connection for hearing loss with 
tinnitus was timely.

8.  Whether the appeal of the RO's December 2002 rating 
decision denying service connection for a dental condition 
was timely.

9.  Whether the appeal of the RO's December 2002 rating 
decision denying service connection for seborrheic dermatitis 
was timely.

10.  Whether the appeal of the RO's December 2002 rating 
decision denying service connection for tinea nail plate, 
right great toe, was timely.

11.  Evaluation of PTSD, currently evaluated as 50 percent 
disabling.

12.  Entitlement to an effective date prior to October 19, 
2004 for a 50 percent rating for PTSD.

13.  Evaluation of hemorrhoids, currently evaluated as 
noncompensable.

14.  Evaluation of residuals, shrapnel fragment wound scars, 
neck, currently evaluated as 10 percent disabling.  

15.  Evaluation of scar residual, post op excision, sebaceous 
cyst, posterior neck, currently evaluated as noncompensable.  

16.  Entitlement to a total disability rating for 
compensation purposes based upon individual unemployability 
due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Theodore Jarvi, Attorney at 
Law



ATTORNEY FOR THE BOARD

C. Lawson, Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to July 
1971.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from April 2005, November 2006, and October 2007 
rating decisions by a Regional Office (RO) of the Department 
of Veterans Affairs (VA).  For the April 2005 rating decision 
denying issues 12, 13, 14, and 15, there was a notice of 
disagreement in November 2005, a statement of the case in 
March 2007, and a substantive appeal in May 2007.  The issue 
of a TDIU was denied in October 2007.  A notice of 
disagreement was received in March 2008, a statement of the 
case was issued in September 2008, and a substantive appeal 
was received in November 2008.  

For the November 2006 rating decision, wherein issues number 
1 through 10 were denied, a notice of disagreement was 
received in December 2006.  A statement of the case was 
issued in January 2008, and a substantive appeal was received 
in March 2008.  

The issue of whether the Veteran timely appealed the RO's 
December 2002 decisions concerning issues number 1 through 10 
is addressed in the decision immediately below.  All 
substantive issues are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied a rating greater than 30 percent for PTSD, 
a compensable rating for hemorrhoids, and service connection 
for hypertension, back condition, bilateral elbow injuries 
with carpal tunnel syndrome, fungus condition of the right 
leg and foot, hearing loss with tinnitus, a dental condition, 
seborrheic dermatitis, and tinea nail plate, right great toe 
in December 2002.  The Veteran was notified of this decision 
on December 13, 2002.

2.  The Veteran filed a timely notice of disagreement in 
December 2003.

3.  The RO mailed a statement of the case regarding these 
issues to the Veteran on July 16, 2004.

4.  The Veteran filed a substantive appeal of these issues on 
August 25, 2004, which was within sixty days of July 16, 
2004.


CONCLUSION OF LAW

The Veteran timely appealed the RO's December 2002 decision 
concerning the issues of a rating greater than 30 percent for 
PTSD, a compensable rating for hemorrhoids, and service 
connection for hypertension, back condition, bilateral elbow 
injuries with carpal tunnel syndrome, fungus condition of the 
right leg and foot, hearing loss with tinnitus, a dental 
condition, seborrheic dermatitis, and tinea nail plate, right 
great toe.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.200, 20.202, 20.302 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Timeliness of appeal

The threshold question that the Board must resolve is whether 
the Veteran entered a timely substantive appeal following the 
December 2002 notice of the RO's December 2002 rating 
decision.  If the Veteran did not file a timely substantive 
appeal, then the appeal fails for want of jurisdiction.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

An appeal consists of a timely filed notice of disagreement 
in writing and, after the issuance of a statement of the case 
has been furnished, a timely filed substantive appeal.  See 
38 C.F.R. § 20.200.  A substantive appeal consists of a 
properly completed VA Form 9 or correspondence containing the 
necessary information.  See 38 C.F.R. § 20.202.  As a general 
rule, a substantive appeal must be filed within sixty days 
from the date that the agency of original jurisdiction mails 
the statement of the case to the appellant or within the 
remainder of the one-year period from the date of mailing of 
the notification of the determination being appealed, 
whichever period ends later, to perfect an appeal of any 
issue adjudicated by the RO.  See 38 U.S.C.A. § 7105(a), 
(b)(1); 38 C.F.R. § 20.302.  If an appeal is not perfected 
within the time specified by the regulation, the RO's 
determination becomes final. See 38 U.S.C.A. § 7105(c).

The RO denied a rating greater than 30 percent for PTSD, a 
compensable rating for hemorrhoids, and service connection 
for hypertension, back condition, bilateral elbow injuries 
with carpal tunnel syndrome, fungus condition of the right 
leg and foot, hearing loss with tinnitus, a dental condition, 
seborrheic dermatitis, and tinea nail plate, right great toe 
in December 2002.  The Veteran was notified of this decision 
by letter dated December 13, 2002.  He filed a timely notice 
of disagreement in December 2003.  The RO mailed a statement 
of the case regarding these issues to the Veteran in July 
2004. 

A copy of an August 2004 VA Form 9, signed by the Veteran and 
indicating that he wished to appeal all issues and also that 
he desired a hearing before the Board of Veterans' Appeals 
(Board), was received from the Veteran's representative in 
November 2005.  The representative asserted that it had been 
submitted to VA in August 2004, and attached as proof of that 
a copy of a certified mail receipt indicating that mail 
delivery from the Veteran to the RO had taken place on August 
25, 2004, two days after the date of the Veteran's signature 
on the VA Form 9.  The Board finds that this is satisfactory 
evidence that the Veteran timely appealed the RO's December 
2002 decision, and that accordingly, the issues of a rating 
greater than 30 percent for PTSD, a compensable rating for 
hemorrhoids, and service connection for hypertension, back 
condition, bilateral elbow injuries with carpal tunnel 
syndrome, fungus condition of the right leg and foot, hearing 
loss with tinnitus, a dental condition, seborrheic 
dermatitis, and tinea nail plate, right great toe are 
currently on appeal before the Board.  To reiterate, the 
Board finds that the Veteran timely appealed the RO's 
December 2002 decisions on those issues, and that those 
issues are now on appeal.  


ORDER

The Veteran timely appealed the December 2002 decision on the 
claims for a rating greater than 30 percent for PTSD, a 
compensable rating for hemorrhoids, and service connection 
for hypertension, back condition, bilateral elbow injuries 
with carpal tunnel syndrome, fungus condition of the right 
leg and foot, hearing loss with tinnitus, a dental condition, 
seborrheic dermatitis, and tinea nail plate, right great toe; 
to this extent only, the appeal is granted.


REMAND

In the Veteran's August 2004 VA Form 9, he requested a 
hearing before a traveling Veterans Law Judge of the Board.  
While he declined hearings regarding other issues in later VA 
Form 9s he submitted regarding other issues, it is unknown at 
this time what testimony the Veteran may provide, and some of 
the issues are intertwined with each other.  

Accordingly, the case is REMANDED for the following action:

Schedule the veteran for a hearing at 
the RO before a Veterans Law Judge, in 
accordance with applicable law.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


